DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the claim limitation “the control portion releases the paper held by the holding portion and causes the conveying portion to convey the paper” is indefinite.  Specifically, as recited in independent claim 23, the conveying portion conveys the sheet paper to the processing portion and the holding portion, which is downstream of the processing portion, thereafter holds the sheet.  As best understood, the holding portion (111, 112) releases the paper by conveying the sheet downstream.  The specification as claimed has support for the holding portion (111, 112) to act also as member of the conveying portion but the language of claim 3 is confusing because claim 23 and claim 30 appear to recite two different names for the same part (conveying portion and holding unit both include 111 and 112).  Correction is required.  Refer to claim 4 as an example that provides clarity in that the roller pair (111, 112) is considered part of the conveying portion and the holding portion.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, 25, 26, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanada et al. JP 2013-184765 A (hereinafter “Sanada”).
Regarding claims 23 and 34, Sanada discloses a paper conveying device used in a paper processing device to perform predetermined processing on paper, the paper conveying device comprising:
a conveying portion (most upstream roller pair 13 in FIG. 1) configured to convey, in a conveying direction, the paper to a processing portion (14) of the paper processing device; 
a holding portion (most downstream roller pair 13 in FIG. 1) disposed downstream of the processing portion in the conveying direction and configured to hold the paper processed by the paper processing device; 
a detection portion, including a sensor (22) capable of detecting a distance between the sensor and a detection target, is configured to continuously detect a distance to the paper held by the holding portion in a predetermined period (time to convey the sheet); and 
a control portion (19) configured to release (by conveying the sheet forward, refer to example of FIG. 6, sensed distance is above a range, control portion 19 continues the conveyance of the sheet downstream) the paper held by the holding portion in a case where the distance detected by the detection portion is longer (greater or above) than first threshold value set (predetermined range) based on a detected distance detected by the sensor in a state where the paper processed by the processing portion is held by the holding portion.
Regarding claims 25 and 26, wherein the detected distance is detected several times during a predetermined detection period (continuously detected) and wherein the detected distance is redetected at predetermined cycles (times).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 and 33 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada in view of Aoki US 6,726,197.
Regarding claims 32 and 33, Sanada teaches the claimed invention but fails to explicitly teach the paper conveying device is part of an image reading device (claim 32) and an image forming apparatus comprising an image reading apparatus (claim 33).
Aoki teaches a similar device that holds a sheet at a discharge unit (holding unit) to allow a user to pull a sheet thereby preventing drop of the sheet.  The sheet conveying device is part of an image reading device (10, refer to FIG. 2) of image forming apparatus (FIG. 2).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to include Sanada’s paper conveying device in an image reading device of an image forming unit as taught by Aoki since it was commonly known in the art to perform different processes such as image reading to a sheet instead of image forming.
Allowable Subject Matter
Claims 1-7 and 9-22 are allowed.
Claims 24, 27, 28 and 29  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 30 and 31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 23 and 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653